Citation Nr: 0034107	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  94-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in July 
2000, it was remanded to the RO for further development, to 
include affording the veteran an opportunity to testify at a 
hearing held at the RO before a Veterans Law Judge, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.

The Board notes that during the course of the above-
referenced Travel Board hearing, the veteran's service 
representative raised the issue of entitlement to a total 
rating for compensation based on individual unemployability 
due to a service-connected disability.  As this issue has not 
been developed or certified for appellate review, it is 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran engaged in combat with the enemy while 
serving in Vietnam.

3.  The veteran has received diagnoses of PTSD which were 
based on inservice combat-related stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred during the veteran's active duty military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

A review of the evidence contained in the veteran's claims 
file indicates that there are at least two clear diagnoses of 
a current PTSD disorder, rendered at the time of VA 
psychiatric examinations in November 1993 and in January 
1998.  Furthermore, both of these diagnoses were linked by 
the examiners to the veteran's claimed inservice stressors.  
For example, at the time of examination in November 1993, the 
examiner recorded several inservice stressors reported by the 
veteran, then, after diagnosing PTSD, noted under Axis IV 
(psychosocial and environmental problems that may affect the 
diagnosis, treatment, and prognosis of mental disorders under 
Axes I and II) that "the stressors to patient incurred in 
Vietnam [are] considered to be extreme."  Similarly, the 
examiner who performed the January 1998 examination also 
recorded several reported inservice stressors, then stated 
that "[i]n my opinion, this stressors [sic] that the patient 
experienced is directly linked to his current symptoms."  
Therefore, the Board's analysis must turn to the remaining 
issue of whether the record contains evidence that the 
claimed inservice stressors themselves actually occurred.

In this case, the issues of whether the veteran engaged in 
combat with the enemy, and, if not, whether his alleged 
stressors have been verified, have been the subject of 
considerable administrative proceedings, including no fewer 
than four Board remands, one Court remand, and several RO and 
Board decisions.  Much of the previous discussions have 
focused on the RO's compliance, or non-compliance, with 
remand instructions from the Board set forth in remands dated 
in December 1996 and July 1997.  In particular, the parties' 
May 1999 Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion), granted by the Court in an Order 
also dated in May 1999, noted that the RO failed to satisfy 
VA's duty to assist the veteran in the development of his 
claim when it failed to request USASCRUR verification of both 
the veteran's particular, individualized claimed stressors, 
and, more broadly, verification of his claim that his unit 
engaged in combat with the enemy.  In addition, the Joint 
Motion noted that the RO's failure to request USASCRUR 
verification of these claimed events, as mandated by the 
Board's remands, constituted a violation the Court's holding 
set forth in Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders).  However, in light of VA's recent receipt of 
additional evidence, as discussed below, the Board finds that 
a remand to the RO for correction of these procedural 
deficiencies is not required.

A review of the official military documentation contained in 
the veteran's claims file reveals no conclusive evidence that 
the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Certificate of Release or Discharge from Active Duty, does 
not reflect that veteran received any decorations or medals 
which indicate his involvement in combat.  However, the Board 
notes that a copy of the veteran's DD Form 215, Correction to 
DD Form 214, was recently received by the RO via facsimile 
transmission, and has been included in the veteran's claims 
file.  This copy, received by VA in March 2000, indicates 
that in November 1999, the veteran's DD 214 was officially 
corrected and amended to indicate his receipt of, inter alia, 
the Republic of Vietnam Gallantry Cross with Palm Unit 
Citation Badge.  According to the official United States 
Department of Defense Manual of Military Decorations & 
Awards, the Republic of Vietnam Gallantry Cross with Palm 
Unit Citation is "[a]warded by the RVN to units for valorous 
combat achievements."  See Manual of Military Decorations & 
Awards, DoD 1348.33M, § 7-11 (September 1996).  While the 
receipt of this medal does not necessarily indicate that the 
veteran himself engaged in any combat, since it is assigned 
on a unit-wide basis, it clearly supports the veteran's claim 
of having been involved in combat.  Furthermore, the Board 
notes that, as indicated in previous remands, the veteran's 
military occupational specialty  (MOS) while stationed in 
Vietnam was listed as "cannoneer," which is a specialty 
which is certainly consistent with a combat role.  Moreover, 
the veteran's service records, including the service 
personnel records contained in the veteran's 201 File, 
indicate that the veteran was assigned to a field artillery 
unit, and that this unit was involved in both the Vietnam 
Counteroffensive Phase III and the Tet Counteroffensive, both 
of which involved heavy combat.  Therefore, the Board 
concludes that, despite the lack of evidence showing that the 
veteran received a recognized military citation showing that 
he was engaged in combat, the record contains sufficient 
supporting evidence, including other official military 
documentation, which establishes that the veteran engaged in 
combat with the enemy.  The Board has found no clear and 
convincing evidence to indicate that the veteran was not 
engaged in combat to rebut this determination.  Furthermore, 
the veteran's claimed stressors, including experiencing 
incoming mortar shells, seeing children run into crowds with 
grenades tied to them, and seeing dead soldiers, are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  Therefore, since the veteran has 
been diagnosed with PTSD, which has been medically linked to 
claimed inservice combat stressors which, as noted above, the 
Board accepts as having occurred, the grant of service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

